Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-62 were canceled. 
Claims 63-67 were added. 
Claims 63-67 are pending and under examination.

Priority
	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 12,395,579 filed on February 27, 2009.
	Applicant’s claim under 35 U.S.C. 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of U.S. Application Serial No.15/874,110 filed January 18, 2018, which is a Divisional of U.S. Application Serial No.14/850,358 filed September 10, 2015, now Granted US Patent 9,903,872, which is a continuation of U.S. Application Serial No. 12/395,579 filed February 27, 2009, which in turn claims priority from PCT Application No. PCT/GB2007/050515 filed August 29, 2007, which in turn, claims priority from G. B. Application No. 0616967.6 filed August 29, 2006 and U.S. Provisional 10Application Serial No. 60/842,429 filed September 6, 2006, is acknowledged.
To receive benefit of the earlier filing date under 35 U.S.C. 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
For the reasons discussed below in the written description rejection, claims 63-67 lack adequate written description support.  Because the parent applications contain the same disclosure as the instant application, they also do not provide adequate written description support for the claims.
Accordingly, the effective filing date of claims 63-67 is deemed the filing date of the instant application, namely November 17, 2020. 

Claim Objections
Claim 63 is objected to because of the following informalities: claim 63 recites “which is conjugated to a therapeutic moiety” in line 5. It is not clear which one of antibody and polypeptide is conjugated to a therapeutic moiety. If Applicant intends to recite that antibody is conjugated to a therapeutic moiety, it is suggested that Applicant amend “which is conjugated to a therapeutic moiety” in line 5 to “wherein the antibody or the antigen binding fragment thereof is conjugated to a therapeutic moiety”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 63-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a “written description” rejection.
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010). 
Claim 63 is drawn to a method of treating hepatocellular carcinoma (HCC) expressing at the cell surface an OGTA025 polypeptide comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 in a subject, said method comprising administering to a subject having said HCC an effective amount of a conjugated affinity reagent comprising an antibody or antigen binding fragment thereof that specifically binds to said polypeptide, which is conjugated to a therapeutic moiety. Claim 64 is drawn to the method of 63, wherein the antibody is a monoclonal antibody or a fragment thereof. Claim 65 is drawn to the method of 63, wherein the therapeutic moiety is a cytotoxic agent. Claim 66 is drawn to the method of claim 65, wherein the cytotoxic agent is abrin, ricin A, pseudomonas exotoxin, or diphtheria toxin. Claim 67 is drawn to the method of claim 63, wherein the conjugated affinity reagent is administered by hepatic artery infusion. Therefore, claims 63-67 all contain subject matter of a conjugated affinity reagent comprising an antibody or antigen binding fragment thereof that specifically binds to OGTA025 polypeptide comprising amino acid sequence SEQ ID NO: 1 or SEQ ID NO: 2.
Applicant produced three mouse antibodies (1C7, 2G7, and 6G11) that specifically bind to OGTA025 polypeptide comprising amino acid sequences SEQ ID NO: 1 or SEQ ID NO: 2 (paragraph 331, page 74). These mouse antibodies bind well to the NCI-H69 “lung” cancer cells (paragraph 350, page 76).  The specification further disclosed that immunohistochemistry using OGTA025 antibodies 2G7 and 6G11 on a variety of tumor tissues demonstrated strong staining of tumor cells in brain cancer samples and strong staining in a vast majority of tumor cells in small cell lung cancer samples (paragraph 370, page 79).  Therefore, specification disclosed mouse antibodies that bind to “lung” and “brain” cancer cell line but not those binding to “hepatocellular carcinoma (HCC)” cell as claimed in claims 63-67.  In summary, no species have been fully described that could be representatives of the genus of antibodies recited in the method claims. 
It is also submitted that the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the claimed “antibodies and antigen binding fragments thereof”. The antibody is solely defined in terms of function (i.e. binding to an antigen OGTA025 polypeptide comprising amino acid sequence SEQ ID NO: 1 or 2). The specification and claims provide the defined structure for antigen (OGTA025 polypeptide comprising the amino acid sequences SEQ ID NO: 1 or 2), but not for the antibody that is claimed to be an invention.  The Federal Circuit has rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds. Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing . . . the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).  Thus, it is submitted that the specification does not provide relevant, identifying characteristics of the claimed antibodies that would reasonably convey to the skilled artisan Applicant’s possession of the claimed invention at the filing date of the application.
In view of the lack of a representative number of species and of the lack of identifying characteristics, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  The claims therefore do not satisfy the written description requirement set forth under 35 U.S.C. 112, first paragraph.
  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


	Claims 63-65 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. patent application publication No. US2012/0093826 (Terrett et al.) (PTO-892). 
	Regarding claim 63, Terrett et al. teaches a method of treating hepatocellular carcinoma (HCC) expressing at the cell surface a CADM1 polypeptide (claims 17-19 of Terrett et al.; paragraphs 008 and 0018).  OGTA025 polypeptide is same peptide as CADM1 and IGSF4 (see sequence search result for US application 15/874110).  Terrett et al. teaches about administering to a subject having HCC an antibody conjugated to a therapeutic moiety (claim 7 of Terrett et al.). 
	Regarding claims 64 and 65, Terrett et al. teaches CADM1 antibody is a monoclonal antibody (claim 1). Terrett et al. further teaches CADM1 antibody is conjugated to a cytotoxic agent (claims 7 and 8).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 63-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrett et al. (U.S. patent application publication No. US2012/0093826) (PTO-892).
	Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrett et al. as applied to claims 63-65 above, and further in view of Ruben et al. (U.S. patent application publication No. US2015/0361181) (PTO-892).
	As mentioned above in the rejection under 35 U.S.C. 102, all of the claim limitations of independent claim 63 and dependent claims 64-65 are taught by Terrett et al.  The teachings of Terrett et al. discussed above are incorporated here in full. Because the teachings of Terrett et al. anticipate claims 63-65, those claims are also obvious over the teachings of Terrett et al.  Terrett et al. further teaches the conjugated therapeutic moiety is a cytotoxic agent. 
However, Terrett et al. does not teach the conjugated cytotoxic agent is abrin, ricin A, pseudomonas exotoxin, or diphtheria toxin.
	Regarding claim 66, Ruben et al. teaches that examples of suitable therapeutic agents that can be conjugated to an antibody include cytotoxic agent (paragraph 0091) and that the conjugated cytotoxic agent is abrin, ricin, pseudomonas exotoxin, or diphtheria toxin (paragraph 0095).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have replaced cytotoxin of Terrett with specific cytotoxic agents such as abrin, ricin, pseudomonas exotoxin, or diphtheria toxin of Ruben to make antibody-cytotoxin conjugates because Ruben teaches that these specific cytotoxins can be conjugated to antibody for an effective therapeutic agent.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because Ruben teaches that abrin, ricin, pseudomonas exotoxin, or diphtheria toxin can be conjugated to antibody for an effective therapeutic agent. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 


Claims 63-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrett et al. (U.S. patent application publication No. US2012/0093826) (PTO-892).
	Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terrett et al. as applied to claims 63-65 above, and further in view of Fan et al. (J Cancer Res Clin Oncol (1992) 118:371-376) (PTO-892).
	As mentioned above in the rejection under 35 U.S.C. 102, all of the claim limitations of independent claim 63 and dependent claims 64-65 are taught by Terrett et al.  The teachings of Terrett et al. discussed above are incorporated here in full. Because the teachings of Terrett et al. anticipate claims 63-65, those claims are also obvious over the teachings of Terrett et al.  Terrett et al. further teaches the conjugated therapeutic moiety is a cytotoxic agent.  
However, Terrett et al. does not teach the conjugated affinity reagent is administered by hepatic artery infusion.
	Regarding claim 67, Fan et al. teaches the administration of anti-(hepatocellular carcinoma ferritin) antibody by hepatic artery infusion (see Summary). Fan et al. further teaches that hepatic arterial infusion is superior to intravenous injection (see Summary).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have administered the conjugate affinity reagent by hepatic artery infusion because Fan et al. taught that hepatic arterial infusion was superior to intravenous injection. Further, since hepatic artery is the direct blood source to the liver, it would have been obvious to one of ordinary skill in the art to have administered the conjugated affinity reagent by hepatic artery infusion in order to make the therapeutic agent reach hepatocellular carcinoma cells in the liver in more effective and faster way.  
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success because hepatic artery infusion was well known in the art as taught by Fan et al. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/           Examiner, Art Unit 1643       

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643